Citation Nr: 0032378	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) due to inservice sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from May 1979 to September 
1985. This matter comes on appeal from a November 1998 
decision by the Los Angeles VA Regional Office.

On November 9, 2000, the President of the United States 
signed H.R. 4864, the "Veterans Claims Assistance Act of 
2000." Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). The Act reaffirms and 
clarifies the duty of the Secretary of Veterans Affairs to 
assist claimants in developing evidence pertinent to their 
claims for VA benefits.  It eliminates the previous 
requirement that a claim be well-grounded before VA's duty to 
assist arises.  The Act requires the Secretary to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the Secretary's assistance 
would aid in substantiating the claim.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). The Board finds that this new standard is more 
favorable to the veteran and therefore will address the issue 
on appeal on this basis. Karnas.


FINDINGS OF FACT

1.  No reasonable possibility exists that assistance from VA 
would aid in substantiating the claim for service connection 
for PTSD.

2.  PTSD as a consequence of stressors experienced by the 
veteran during military service has not been diagnosed.


CONCLUSION OF LAW

PTSD due to inservice sexual trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 4.125; M21-1, Part 
III, 5.14(c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. §§ 1110, 1131; see also 38 C.F.R. § 
3.303(a) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service."). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). If the 
diagnosis of a mental disorder does not conform to DSM-IV or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (1999).

Veterans claiming service connection for disability due to an 
in-service personal 
assault face unique problems documenting their claims. 
Personal assault is an event of human design that threatens 
or inflicts harm. Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and stalking. 
Care must be taken to tailor development for a male or female 
veteran. These incidents are often violent and may lead to 
the development of PTSD secondary to personal assault. It is 
possible for someone to develop symptoms of PTSD as a result 
of this type of stressful experience. M21-1, Part III, 
5.14(c).


Analysis

The veteran in effect contends that she has PTSD as a result 
of a sexual assault while inservice in 1982. Her contentions 
were set forth in detail at a personal hearing at the 
regional office in January 2000. Service medical records, 
however, make no mention of the veteran being the subject of 
a sexual assault or of any residuals of such an incident. The 
veteran testified that she told no one about the assault at 
the time, and that she no longer had contact with friends she 
later had confided in. Further, post-service VA outpatient 
records dated from 1997 to 1999 disclose no diagnosis of 
PTSD. Rather, these records show that she has received 
treatment for a bipolar disorder and a borderline personality 
disorder. At the personal hearing in January 2000, she 
acknowledged that no physician had told her she had PTSD, and 
that she had received no treatment for this condition. In the 
absence of competent medical evidence that the veteran has a 
diagnosis of PTSD, the claim for service connection is 
denied. 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.304, 
4.125; M21-1, Part III, 5.14(c). 

The Board recognizes that M21-1, Part III, 5.14(c) 
specifically addresses claims for PTSD stemming from 
inservice physical assault. In the absence of a diagnosis of 
PTSD, however, no reasonable possibility exists that 
assistance from VA would aid in substantiating the claim for 
service connection. Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).
ORDER

Service connection for PTSD due to inservice sexual trauma is 
denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

